Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 01/13/2021, the following occurred: Claims 1, 3-4, 12-13, and 20 have been amended.
Claims 1-20 are pending and have been examined.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: In claim 13, “the extraction system configured to”, “a virtual trial system configured to”, “a decision system configured to”, and “an alerting system configured to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The claim limitations of “an extraction system configured to”, “a virtual trial system configured to”, “a decision system configured to”, and “an alerting system configured to” correspond to “a computing device or component (e.g., software or hardware engine or module)” in the Specification amended to specifically recite the corresponding structure as a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected for lack of adequate written description.
Claims 1, 12, 13, 17, and 18 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claims recites an “accuracy score” (claims 12, 13, 17, and 18) and “computational algorithms to assess one or more effects of the ingredient” (claim 1). The Applicant has provided no disclosure of how the accuracy score is determined (i.e., produced). The Applicant also has not provided disclosure of the computational algorithm for assessing one or more effects of an ingredient. Any statistical analysis and subsequent determination could potentially read on the as-claimed invention.
The Specification states for the “accuracy score”: an accuracy score for the correlation based on the statistical analysis (see pg. 2, para. 0004); the decision system 330 may receive a correlation… and statistical data… and compare the information to determine an accuracy score… Examples of accuracy scores that the decision system 330 could produce include, for example: validated, contradicted, partially validated, partially contradicted, supported, unsupported, insufficient data, etc. (see pg. 17, para. 0047).
The Specification states for “computational algorithms to assess one or more effects of the ingredient”: The virtual trial system 320 is configured to apply computational algorithms to assess the effects of each ingredient separately or a combination of ingredients (see pg. 15, para. 0043).

The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of statistical analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
	By virtue of their dependence on claim 1 or 13, the rejection of claims 1 and 13 also applies to dependent claims 2-12 and 14-19.
Claims 1-12 are further rejected under 35 U.S.C. §112(a) for lacking written description for the recitation of either “wherein the plurality of covariates include… length of a follow-up window, and an observation window” (claim 1). This is a new matter rejection.
The Applicant’s Specification (at pg. 14, para. 0042) describes the “length of a follow-up window” and the “observation window” as configuration parameters utilized prior to extraction of the covariates, not as covariates. As such, the Specification fails to provide support for the limitation. There is no disclosure describing the configuration 
	By virtue of their dependency on claim 1, the rejection of claim 1 also applies to dependent claims 2-12.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 12 recites “an accuracy score including “validated” and “contradicted”. It is not clear how an accuracy score can be both validated and contradicted. The Examiner interprets a given accuracy score as indicating either validation or contradiction, i.e., as validated or contradicted. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 13, and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea (with or without additional elements) without significantly more. Claims 1, 13, and 20 fall into at least one of the statutory categories (i.e., process or system or non-transitory CRM). The identified abstract idea is (claim 1 being representative):
extracting data from a clinical trial document from a clinical trial database, the clinical trial document including results of a clinical trial and including an ingredient;
performing […] of clinical narrative notes to provide organized electronic medical records (EMRs) from an unstructured format;
providing […] relative to pain of a patient for each EMR;
extracting medical history information for a plurality of patients from the EMRs in a medical records […] based on the ingredient, the medical history information including a plurality of covariates relative to an exposure date, wherein the plurality of covariates include demographic details, comorbidities, medications, laboratory values, length of a follow-up window, and an observation window;
performing a virtual clinical trial on the medical history information from the plurality of patients using the plurality of covariates, wherein the virtual clinical trial is configured to apply computational algorithms to assess one or more effects of the ingredient;
assessing the results of the virtual clinical trial, including determining a result associated with a correlation involving the ingredient; and
alerting to the result by providing information […].

a database and a data processing system (i.e., a server) comprising a processing device and a memory (claim 1) and a data analysis system (i.e., server components) (claim 13) and a CRM and a processor (claim 20) (i.e., a computer) (claims 1, 13, and 20) (see Specification, pg. 10, para. 0030; pg. 11, para. 0034; and pg. 9, para. 0028). That is, other than reciting a database and a data processing system (claim 1) and a data analysis system (claim 13) and a CRM and a processor (claim 20), the claimed invention amounts to a human following a series of rules or steps to perform a virtual clinical trial and alert to data analysis results. For example, but for the database and the data processing system, the claims encompass a person analyzing data including results received at a computer. Likewise, but for the data analysis system and the CRM and the processor, the claims encompass a person reviewing and processing data including results at a computer. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "method of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a database and a data processing system (claim 1) and a data analysis system (claim 13) and a CRM and a processor (claim 20) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recites the additional element of an end-user device that collects, transmits and/or outputs data. The additional element is described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) and amounts to a location from which data is received (e.g., from the data processing system) or to which data is transmitted/outputted (e.g., the user interface of the end-user device), each of which represents an extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the additional elements of natural language processing (claims 1 and 13) (i.e., the implied NLP model) and a machine learning classifer (claim 1). In computational linguistics, an NLP model is one or more “techniques which will automatically analyze large quantities of spoken (transcribed) or written text in ways which are broadly parallel to what happens when humans carry out this task” (excerpt from Credo Reference, “natural language processing (NLP)” (2008), Kotsiantis, pg. 1, introductory quote). Under practical application, the additional elements are merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a database and a data processing system (claim 1) and a data analysis system (claim 13) and a CRM and a processor (claim 20) to perform the method (represented by claim 1) amounts to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the end-user device (i.e., a device that collects, transmits, and/or outputs data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network and/or outputting (i.e., presenting, i.e., displaying) has been held by the courts to be well-understood, routine, conventional 
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of natural language processing (i.e., the implied NLP model) is considered generally linking the abstract idea to a particular technological environment. This has been reevaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Stevens et al. indicates that natural language processing (and the implied NLP model) is well-understood, routine, conventional activity. Stevens et al. (US2020/0194131) indicates that NPL models have been used to analyze the text of document(s) to identify the meaning of a term by parsing the selected document (see ¶0032). Further, the prior art of record indicates that NPL models are well-understood, routine, and conventional mathematical models (see Young et al. “Recent Trends” (2018) NPL at Abstract; and Chakrapani et al. US2020/0250209 at ¶0002). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the machine learning classifier is also considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Kotsiantis (2007) and Rabelo et al. (1994) indicate that machine learning models are well-understood, routine, Kotsiantis (2007) indicates that machine learning models have been used to analyze data sets (see all pages, for example, pg. 9, section 5, para. 1, “Linear discriminant analysis… used in statistics and machine learning to find the linear combination of features which best separate two or more classes of object”) and to produce labeled or unlabeled output (see Kotsiantis, pg. 1, section 1, para. 2). Further, the prior art of record indicates that machine learning models are well-understood, routine, and conventional mathematical models (see Christiansson US2018/0122509 at Fig. 3, 4A, 4B and 4C, ¶0016 and 0017; see Moturu et al. US2016/0196389 at ¶0055). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 

Claims 2-12 and 14-19 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.

Claim(s) 3-4, 6-12, and 14-19 merely further describe(s) the abstract idea (e.g. the clinical trials documents, e.g. data extraction, e.g. statistical analysis, e.g. visual indication, e.g. covariates).

Claim(s) 2 and 5 merely further describe(s) the additional element(s) of natural language processing (see analysis, supra).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2013/0096946) in view of Razavian et al. (US 2017/0308981).

Re. CLAIM 1, Shah teaches a computer-implemented method for performing a virtual clinical trial and alerting to results in a data processing system comprising
a processing device and a memory comprising instructions which are executed by the processor, the method comprising ([0045] teaches a memory that stores information and instructions for execution by a processor):
extracting data from a clinical trials document from clinical trial database, the clinical trial document including results of a clinical trial and including an ingredient (The Specification (at pg. 13, para. 0041) recites an ingredient, “risedronate (an osteoporosis drug)”. [0087] teaches a data repository, STRIDE (a clinical trial database), which contains reports totaling over 9.5 million unstructured clinical notes. [0148] teaches a clinical trial type of resource entity/clinical note (clinical trials document) and text description(s) of clinical trial(s) including disease terms. [0147] teaches results concerning a controversial drug (ingredient) are obtained in testing embodiments by analyzing annotations on clinical notes. The Examiner interprets a clinical trial resource entity/clinical note as having text description of results. [0020] teaches data mining (extracting) of a data set for disease terms in a clinical trials resource entity/clinical note.);
performing natural language processing (NLP) of clinical narrative notes to provide organized electronic medical records (EMRs) from an unstructured format ([0014, 0159] teaches tools for automated coding of unstructured text e.g. electronic medical data, e.g. electronic health records, e.g. unstructured EMR data (EMRs) using natural language processing are available. Fig. 5 and [0087, 0148] teaches processing unstructured clinical notes including patient data, encounters, diagnoses, pathology reports, radiology reports, transcription reports, medical records, clinical trials descriptions (of clinical trials documents), and/or PubMed abstracts. Fig. 5 teaches annotated medical records (organized electronic medical records).);
providing a machine learning classifier relative to pain of a patient for each EMR ([0161] teaches a support-vector machine (SVM) classifier trained using empirical data from STRIDE. The Examiner interprets an SVM as trained using clinical notes/medical records related to pain management. The Examiner notes the content of a clinical note/medical record, “pain of a patient”, appears to be non-functional material.);
extracting medical history information for a plurality of patients from the EMRs in a medical records database based on the ingredient, the medical history information […] ([0060] teaches terms for drugs (ingredients) and diseases. [0080, 0081] teaches to identify in a digital medical record affirmative occurrences of identified terms using either annotations or received coded data. [0081, 0087] teaches receiving (digital) medical records (EMRs) type clinical notes from a records database, e.g. STRIDE (a medical records database). [0082] teaches extraction of coded data (from digital medical records) using term recognition (based on the ingredient). [0196] teaches clinical notes can contain family medical history (medical history information). The Examiner interprets at least two of the over 9.5 million clinical notes in STRIDE as medical records containing family medical history.);
performing a virtual clinical trial on the medical history information from the plurality of patients using […], wherein the virtual clinical trial is configured to apply computational algorithms to assess one or more effects of the ingredient (Abstract teaches data analytics based on biomedical concept hierarchies (virtual clinical trials). [0117] et seq. teach methods to annotate and mine (use) clinical text of a large number of patients for testing drug safety signals. [0196] teaches clinical notes include family medical history contextual information. The Examiner interprets data mining as using medical history. The Examiner notes that there is no claimed description of what a “virtual clinical trial” entails. [0163] teaches regression and classification techniques (computational algorithms) are applied to achieve improved accuracy in discerning drug-AE pairs from drug-indication pairs (to assess one or more effects). Fig. 4 and [0133, 0165] also teaches the NegEx algorithm for incorporating negation detection.);
assessing the results of the virtual clinical trial, including determining a result associated with a correlation involving the ingredient (Fig. 10 and associated text teaches creating drug-disease pairs. [0009] teaches data mining for drug-event associations via statistical methods. [0118] teaches Adjusted Odds Ratio for elevated risk of myocardial infarction (MI) for patients having Rheumatoid arthritis (RA) who took Vioxx (rofecoxib) (an ingredient). The Examiner interprets an Adjusted Odds Ratio as a result from data analytics (a virtual clinical trial) for drug-disease pairs (correlations).); and
[…] providing information to a user interface of an end-user device (see previous citations. [0120] teaches Table 1, a contingency table for Vioxx (an ingredient) and Myocardial infarction within the STRIDE data. [0048] teaches a web browser user interface displays textual and graphical information on the computing device.)

Shah may not explicitly teach alerting to the result by […]
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of textual and graphical information with teaching of Shah since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the arbitrary textual and graphical information for at least the Adjusted Odds Ratio and Table 1 textual and graphical information. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Shah may not teach
medical history information for a plurality of patients […] including a plurality of covariates relative to an exposure date, wherein the plurality of covariates include demographic details, comorbidities, medications, laboratory values, length of a follow-up window, and an observation window.

Razavian does teach
a plurality of covariates relative to an exposure date, wherein the plurality of covariates include demographic details, comorbidities, medications, laboratory values, length of a follow-up window, and an observation window ([0009] teaches a prediction model applied using a database. [0005, 0032] teaches laboratory values and laboratory test results. [0011] teaches deriving features from patient data and a two-year follow-up window. [0032] teaches using medication data. [0005, 0033] teaches age and ethnicity (demographic details) and using demographics. [0050] teaches observational assessment (observation window), which provides a window into the lives of patients prior to a clinical diagnosis. [0058] teaches comorbidities and comorbidity predictions. The Examiner interprets the covariates and configuration parameters as relative to an exposure date.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method of patient condition identification and treatment of Razavian to extract certain types of data and to use this information as part of the method and system for ontology based analytics as taught by Shah, with the motivation of improving support of mechanisms for data mining and machine learning and enhancing models for prediction of patient conditions (see Shah at Abstract and Razavian at Abstract).

Re. CLAIM 2, the subject matter of claim 2 is essentially defined in terms of a method, which is technically corresponding to the method of claim 1. Since claim 2 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 3, Shah/Razavian teaches the method of claim 2, wherein the clinical trial document (see previous citations) includes 
correlations between the ingredient and the one or more effects of the ingredient (Shah [0018] teaches to investigate interaction of one hierarchy (e.g. drug) with another hierarchy (e.g., disease, adverse event, etc.) Shah [0118] teaches Adjusted Odds Ratio for elevated risk of myocardial infarction (MI) (i.e., an adverse event) for patients having Rheumatoid arthritis (RA) who took Vioxx (rofecoxib) (i.e., a drug) (an ingredient). Shah [0120] teaches a reporting odds ratio (ROR). The Examiner interprets the Adjusted Odds Ratio and ROR as test results for Vioxx (an ingredient) and MI (an effect) resulting from data analysis (a virtual clinical trial) of drug-adverse event pairs (correlations). Shah [0171] teaches drug ingredients are treated as drugs. The Examiner notes that only one of these effects is required for the claim to bet met. Additionally, Shah [0177] teaches a LOESS regression provides a baseline e.g. Vioxx (drug) versus all diseases (a correlation between the ingredient and one or more diseases). Using Shah [0177], the Examiner would use a KSR rationale B to teach correlations between more than one adverse event (effect) and a drug e.g. Vioxx.)

Re. CLAIM 4, Shah/Razavian teaches the method of claim 3, wherein the clinical trials document (see previous citations) […] 
The one or more effects for a population that received the ingredient and a population […] (Shah [0120] teaches a 2x2 contingency table for patients with RA for Vioxx or no Vioxx (ingredient) and MI or no MI (effect). The Examiner interprets “Vioxx” as patients in a population and “no Vioxx” as patients in a second population. Likewise, Shah [0121] teaches Avastin (an ingredient) and identifying diseases (effects) that co-occurred significantly more with Avastin than expected by chance given the frequency of those diseases in the entire dataset. The Examiner notes that only one of these diseases (effects) is required for the claim to be met. For “effects”, the Examiner would add contingency tables for Avastin and each related disease (effects) using KSR rationale A. The Examiner notes a population that received a placebo is a non-functional label.)

Shah/Razavian may not explicitly teach the clinical trial resource entity (i.e., clinical trial document) includes the contingency table information for a drug (e.g., Vioxx).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of a contingency table (e.g. Table 1) and related information with teaching of Shah since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Shah. Providing a contingency table and related information for a drug (e.g. Vioxx) (as taught by Shah) does not change or affect the normal information included in the clinical trial resource entity. The clinical trial resource entity would provide information the same way even with the addition of a contingency table (e.g. Table 1) and related information (i.e., new data). Since the functionalities of the elements in Shah do not interfere with each other, the results of the combination would be predictable.

Shah/Razavian may not teach the second population is a population that received a placebo.
However, the limitation claims information/labels that do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Shah teaches that data containing information/labels is stored, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels (e.g., “no Vioxx”) applied to the stored data of the prior art with any other information/labels (e.g., “placebo”) because the results would have been predictable (i.e., data would still be extracted from clinical trial resource entities using natural language processing; see claim 2 prior art rejection). The Examiner notes that whether the clinical trial document does or does not include placebo data for a population does not functionally affect the claimed invention.

Re. CLAIM 5, Shah/Razavian teaches the method of claim 1, wherein the extracting the data from the medical records database (see previous citations) comprises 
performing natural language processing of clinical narrative notes to obtain the medical history information (Shah [0014] teaches automated coding of unstructured text using natural language processing. Shah [0081, 0087] teaches receiving (digital) medical records (unstructured clinical notes from a medical records database, e.g. STRIDE). Shah [0082] teaches extraction of coded data (from digital medical records, i.e., clinical notes). Shah [0196] teaches clinical notes can contain family medical history. The Examiner interprets extracting medical history information from clinical notes using natural language processing.)

Re. CLAIM 6, Shah/Razavian teaches the method of claim 1, wherein extracting the data from the medical records database (see previous citations) further comprises
identifying a first population of patients having a medical history information indicating they were exposed to the ingredient and a second population of patients having a medical history information indicating they were unexposed to the ingredient (Shah [0118] teaches identifying patients in the STRIDE data who had the given condition (RA), who were taking the drug, and who then suffered an adverse event (effect) prior to 2005. Shah [0196] teaches clinical notes include family medical history contextual information. Shah [0117] et seq. teach methods to annotate and mine clinical text (of notes) of a large number of patients. The Examiner interprets data mining using medical history. Shah [0120] teaches some results of the data analysis are represented in a contingency table. The Examiner interprets patients with RA in a “Vioxx” group (MI and no MI) as the first population and patients with RA in a “no Vioxx” group (MI and no MI) as the second population.)

Re. CLAIM 9, Shah/Razavian teaches the method of claim 5, wherein performing a virtual clinical trial (see previous citations) comprises 
performing statistical analysis of the first and second populations (Shah [0120] teaches generating a contingency table (Table 1) from patient counts. The Examiner interprets “Vioxx” total count as a first population and “no Vioxx” total count as a second population. Shah [0120] also teaches calculating a reporting odds ratio (ROR) and a proportional reporting ratio (PRR) with associated confidence intervals, an uncorrected X2 statistic with a p-value. The Examiner interprets calculating such results as performing statistical analysis.)

Re. CLAIM 10, Shah/Razavian teaches the method of claim 9, wherein performing the statistical analysis (see previous citations) comprises 
determining one or more of a present odds ratio or a present p-value (Shah [0120] also teaches calculating a reporting odds ratio (ROR) and a proportional reporting ratio (PRR) with associated confidence intervals, an uncorrected X2 statistic with a p-value. The Examiner interprets any type of odds ratio as a present odds ratio. The Examiner interprets a p-value as a present p-value. The Examiner notes that only one of these is required for the claim to be met.)

Re. CLAIM 11, Shah/Razavian teaches the method of claim 10, wherein the result associated with the correlation (see previous citations) comprises 
the odds ratio or the present p-value (The Examiner interprets an Adjusted Odds Ratio as a test result for drug-adverse event pairs (correlations) resulting from data analysis (a virtual clinical trial). Shah [0120] teaches a p-value (present p-value) test result associated with the same data. The Examiner notes that only one of these is potentially required for the claim to be met.)

Re. CLAIM 12, Shah/Razavian teaches the method of claim 9, wherein the result associated with the correlation (see previous citations) comprises
An accuracy score including “validated” and “contradicted” (Shah [0018] teaches to investigate interaction of one hierarchy (e.g. drug) with another hierarchy (e.g., disease, adverse event, etc.) Shah [0155] teaches cross validation (accuracy scoring). Shah [0163] teaches a novel combination of regression and classification techniques are applied to achieve improved accuracy (accuracy scoring) in discerning drug-AE pairs (correlations) from drug-indication pairs (other correlations). Shah [0177, 0178] teaches a LOESS regression provides a baseline e.g. Vioxx (drug) versus all diseases (i.e., with a hierarchy) and z-scores associated with deviation of Vioxx-MI (drug-AE pairs). Shah Fig. 12 teaches AUC (an accuracy score) for an ROC curve representing sensitivity as a function of specificity. The Specification (at pg. 17, para. 0047) describes “a determined effect from a clinical trial is validated or contradicted”. The Examiner interprets an AUC (result) for the drug-AE pairs (correlations) as having a value between 0 and 1 (as being “validated” or “contradicted”). The Examiner notes it is not clear what “validated” and “contradicted” entail.) 

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 1 and its dependent claims 2-6 and 9-12. Since claim 13 is analogous to claim 1 and its dependent claims 2-6 and 9-12, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1 and its dependent claims 2-6 and 9-12. Further, Shah teaches a processor (see [0045].)

Re. CLAIM 14, the subject matter of claim 14 is essentially defined in terms of a system, which is technically corresponding to claims 1 and 4. Since claim 14 is analogous to claims 1 and 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 4.

Re. CLAIM 15, the subject matter of claim 15 is essentially defined in terms of a system, which is technically corresponding to claim 1 but for propensity score matching and logistic regression. Since claim 15 is analogous to claim 1 but for the added features, the analogous features of claim 15 are similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Shah/Razavian further teaches propensity score matching and […] regression (Shah [0142] teaches the analysis was restricted to the subset of patients who demonstrate the usual indication (propensity score matching), which for Vioxx would be rheumatoid arthritis; and also, applying this restriction ensures that patients who have zero propensity to be exposed to Vioxx do not get included in the analysis and avoids biasing the result. Shah [0175] teaches local weighted smoothing regression (LOESS). Shah [0185] describes traditional methods like logistic regression. The Examiner notes there is a 112a rejection for “propensity score matching”.)

Shah/Razavian may not explicitly teach using a traditional method of logistic regression.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of logistic regression with teaching of Shah since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Shah. Providing logistic regression as a method for statistical analysis (as taught by Shah, see para. 0185, “traditional methods like logistic regression”) does not change or affect the normal ontology based analytics system of Shah, which can determine both an odds ratio and a p-value. Ontology based analytics would be performed the same way even with the addition of traditional logistic regression. Since the functionalities of the elements in Shah do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 17, Shah/Razavian teaches the system of claim 13, wherein the accuracy score (see previous citations) comprises 
a label indicating the accuracy of the correlation identified in the clinical trial document (Shah Fig. 12 teaches an accuracy label (AUC = 0.85).)

Re. CLAIM 18, Shah/Razavian teaches the system of claim 13, wherein the system is configured to provide a visual indicator to the user interface to represent the accuracy score (see claim 1 prior art rejection. Shah [0048] teaches a web browser user interface may be used to display information (such as textual and graphical information) (visual indicators) on the computing device. The Examiner interprets display of an AUC (accuracy score) as the visual indicator of interest.)

Re. CLAIM 19, the subject matter of claim 19 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 19 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Re. CLAIM 20, the subject matter of claim 20 is essentially (and presumably) defined in terms of a manufacture (i.e., presumably a non-transitory CRM), which is technically corresponding to claim 1. Since claim 20 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Razavian in further view of Graiver et al. (US 2019/0311787).

Re. CLAIM 7, Shah/Razavian teaches the method of claim 6, wherein identifying the first and second populations of patients comprises limiting the results […] (Shah Fig. 10 and associated text teaches creating drug-disease pairs and filtering (limiting) drug-disease pairs (results) by frequency. Shah [0131] teaches filtering out patients (results) to satisfy HIPAA requirements e.g. rare diseases. Shah [0186] teaches filtering out spurious relations to evaluate results for drug-indications and drug-adverse events.)

Shah/Razavian may not teach limiting the results based on patient criteria.
	Graiver does teach limiting the results based on patient criteria (Abstract teaches a clinical trial protocol (document) and generating eligibility criteria. [0009] teaches patient eligibility (criteria), i.e., the probability that a potential patient meets all of the eligibility criteria, for a specific trial. Fig. 1 and associated text teaches extracting patient eligibility probabilities from a hierarchical representation (one of Shah’s biomedical concept hierarchies); probabilistic, query-based matching of many patients across many trials; and using probability based eligibility analysis. The Examiner interprets probabilistic, query-based matching as limiting query results based on patient eligibility criteria.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient eligibility criteria of Graiver to perform probability based eligibility analysis as part of the filtering method as taught by Shah, with the motivation of optimizing the design of future clinical trials, providing the most accurate and patient-centric trial eligibility guidance, and maximizing liquidity and trial participation rates (see Graiver at Abstract and para. 0012).

Re. CLAIM 8, Shah/Razavian/Graiver teaches the method of claim 7, wherein the patient criteria (see previous citations) include age, gender, or medical condition (Shah [0131] teaches filtering out patients to satisfy HIPAA requirements (e.g., rare diseases, celebrity cases, mental health). The Examiner interprets these filtered out patients as not being eligible based on the given examples, i.e., patient exclusion criteria. Shah [0131] also teaches gender and age of patients. Graiver [0180, 0181] teaches eligibility criteria such as age and cancer based on independent atoms, i.e., pieces of text. Graiver [0183, 0184] teaches atomic clauses, i.e., independent atoms, i.e., pieces of text for medical issues (medical condition) and patient attributes (age). The Examiner notes only one of these patient criteria is required for the claim to be met. The Examiner notes Shah’s gender could be substituted into Graiver’s patient attributes to teach gender-based patient eligibility criteria.)

Re. CLAIM 16, Shah/Razavian teaches the system of claim 15. Further, the subject matter of claim 16 is essentially defined in terms of a system, which is technically corresponding to claim 8. Since claim 16 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8. 
The Examiner interprets propensity score matching taught by Shah/Razavian in claim 15 being the restriction/filtering method by which logistic regression (i.e., an added or substituted feature) is adjusted to Graiver’s patient eligibility criteria. The Examiner notes that age, gender, and ethnicity are non-functional labels. The Examiner notes only one would be required to be met if the labels were functional.	

Response to Arguments

Rejections under 35 U.S.C. §112(a)
Regarding the rejection of Claims 12-19, the Examiner has considered the Applicant’s arguments; however, not all the arguments are persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

“Applicant respectfully traverses… Referring to para. [0047] of the specification, the “accuracy score”…” (Remarks, pg. 9).
Regarding (a), the Examiner respectfully disagrees. The Examiner submits the basis of rejection. Based on the disclosure at para. [0047], the Examiner submits the following currently unanswered questions regarding determination of the accuracy score:
How is the correlation determined?
How is the present odds ratio/present p-value determined?
How are these compared? That is, how is the accuracy score determined?

“Since PSM is an existing technique… the person skilled in the art can reasonably conclude that the inventor had possession of the algorithm of PSM at the time of filing” (Remarks, pg. 10).
Regarding (b), the Examiner respectfully agrees. The reference for propensity score matching is not incorporated into the disclosure, but the Applicant has stated clearly that propensity score matching is well-known to persons having ordinary skill in the art. The notes for future consideration that the following methods are adequately disclosed: “approximate adjustment”, “relative risk regression” and a method using a “risk ratio” (see Specification at para. 0056). The Examiner also notes that PSM is now Applicant Admitted Prior Art.

Regarding the rejection of Claims 14-19, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.
	
Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claims 4, 13, and 20, the Applicant has amended the claims to overcome the previous indefiniteness rejections; however, claim 12 is rejected in the current Office Action as necessitated by amendment.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

“no human (i.e., a patient or a physician) is involved in the method” (Remarks, pg. 11).
Regarding (a), the Examiner respectfully disagrees. The identified abstract idea amounts to a series of rules or instructions that a person would follow to perform a virtual clinical trial and alert to data analysis results. The Examiner notes that multiple CAFC court decisions that were found to recite a method of organizing human activity did not actively recite a person or persons performing the steps of the claims (see, e.g., EPG, TLI communications, Ultramercial).
“the method includes a step of performing a “virtual” clinical trial, which cannot be performed by a human, because it applies computational algorithms to assess the effects of the ingredient” (Remarks, pg. 11).
Regarding (b), the Examiner respectfully disagrees. The Examiner submits the basis of rejection. Were the computational algorithms described, then these might be considered as additional elements. As drafted, computational algorithms are algorithms that a computer uses (i.e., applies) to perform computer functions, i.e., mere instructions, which cannot be considered an additional element. Only additional elements can be considered for practical application or significantly more. Further, whether a human can perform the abstract idea is not part of the Methods of Organizing Human Activity inquiry. Even if it were, the computational algorithms (which the Applicant has not adequately described) are broad enough to encompass yes/no (i.e., binary) assessment, which a person could certainly do.
“claim 1 recites "performing natural language processing (NLP) of clinical narrative notes" and "providing a machine learning classifier relative to pain" which cannot be performed by human” (Remarks, pg. 11).
Regarding (c), the Examiner respectfully submits that the argued features are considered additional elements but found to be generally linking the abstract idea to a technological environment. Utilizing a computer or a tool, i.e., the NLP and/or the machine learning classifier, to perform an abstract idea in a faster or more accurate manner is utilizing a computer or tool for what it was deigned to do and is insufficient to provide a practical application or significantly more. See Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance. See also 2019 PEG Subject Matter Eligibility Examples: Abstract Ideas, Example 39, “Method for Training a Neural Network for Facial Detection”, e.g. “creating a first training set…; training the neural network in a first stage using the first training set”. The Examiner suggests amending accordingly using the Applicant’s disclosure.
“The Examiner asserts that certain methods of organizing human activity include "activity that falls within the enumerated sub-groupings" including a person's interaction with a computer (October 2019 guidance (2019 PEG) at Pg. 5). Office Action, Page 11, and further asserts that claims 1, 13, and 20 cover human interaction with a computer, which falls within the "certain methods of organizing human activity" grouping of abstract ideas. Applicant respectfully disagrees… 2019 PEG also recites examples of "Managing Personal Behavior or Relationships or Interactions Between People” (Remarks, pg. 12).
Regarding (d), the Examiner respectfully submits the basis of rejection. The Examiner submits that the identified claim elements under broadest reasonable interpretation (BRI) cover a method of organizing human activity wherein a person follows a series of one or more persons following a series of steps or rules, and which includes interaction of a person with a computer) (see 2019 PEG, pg. 5). The Examiner has accordingly clarified the information from the 2019 PEG relied upon for the basis of rejection.
“None of the examples are similar to claim 1” (Remarks, pg. 12).
Regarding (e), the respectfully disagrees. The Examiner submits that the examples in the 2019 PEG for “managing personal behavior or relationships or interactions between people” are not an exhaustive list for the enumerated sub-grouping of abstract ideas. Regardless, the Examiner submits that “a series of instructions of how to hedge risk” is similar to the identified abstract idea as it is a series of rules or steps a person would follow to implement an abstract idea.

Regarding the rejection of Claims 2-20, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has Applicant argues:
(a) “Shah and Graiver fail to teach or suggest the limitations "the medical history information including a plurality of covariates relative to an exposure date, wherein the plurality of covariates include demographic details, comorbidities, medications, laboratory values, length of a follow-up window, and an observation window" as recited in the amended claim 1” (Remarks, pg. 13).
Regarding (a), the Examiner respectfully submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation, Shah in view of Razavian (and Graiver) teaches and/or renders obvious the argued features. Razavian teaches the covariates relative to an exposure date: demographic details, comorbidities, medications, laboratory values, length of a follow-up window, and observation window (see Razavian, para. 0005, 0009, 0011, 0032, 0033, 0050, and 0058). See also Applicant’s disclosure at pg. 14, para. 0042, second half of page. The Examiner interprets the covariates and configuration parameters as relative to an exposure date.

Regarding the rejection of Claims 2-20, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.
	


Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
Cohen et al., US 2019/0131016, for methods and composition for aiding in distinguishing between benign and malignant radiographically apparent pulmonary nodules.
McNair et al., US 2017/0124269, for determining new knowledge for clinical decision support.
McNutt et al., US 2017/0083682, for treatment plan risk analysis.
Barnes et al., US 2017/0076046, for informatics platform for integrated clinical care.
Markatou et al., US 2014/0006013, for text mining for large medical text datasets and corresponding medical text classification using informative feature selection.
Nigam et al., US 2013/0226616, for method and system of examining practice-based evidence.
Saria et al., US 2012/0290319, for automatic coding of patient outcomes.
Hanina et al., US 2019/0083031, for method and apparatus for determining health status.
Weber et al., US 2017/0061102, for methods and systems for identifying or selecting high value patients.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.M.W./Examiner, Art Unit 3626     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626